                                           Case 3:20-cv-03501-SK Document 33 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERMAINE CLARK,                                      Case No. 20-cv-03501-SK
                                   8                     Plaintiff,
                                                                                              ORDER OF CONDITIONAL
                                   9              v.                                          DISMISSAL
                                  10     UNION CITY, et al.,
                                                                                              Regarding Docket No. 32
                                  11                     Defendants.

                                  12           The parties have informed the Court that they resolved this matter and executed a release
Northern District of California
 United States District Court




                                  13   on February 8, 2021. In light of the settlement, the Court HEREBY ORDERS that this action is
                                  14   DISMISSED without prejudice; provided, however that if any party hereto shall certify to this
                                  15   Court within sixty days, with proof of service, that the agreed consideration for settlement has not
                                  16   been delivered over, the foregoing order shall stand vacated and this case shall be restored to the
                                  17   calendar and set for trial. If no certification is filed, after passage of sixty days, the dismissal shall
                                  18   be with prejudice.
                                  19           IT IS SO ORDERED.
                                  20   Dated: March 11, 2021
                                  21                                                      ______________________________________
                                                                                          SALLIE KIM
                                  22                                                      United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
